Citation Nr: 0633884	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-28 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran






INTRODUCTION

The veteran served on active duty from September 1994 to 
April 1996.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for hearing loss and 
tinnitus. The veteran perfected an appeal of these issues.

In July 2006, a hearing before the undersigned Veterans Law 
Judge was held at the St. Petersburg, Florida RO.  A 
transcript of this hearing is of record


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran has a current a bilateral 
hearing loss disability that is related to active service.

3.  Tinnitus is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2003 letter, prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  Moreover, in a June 2006 letter, the 
RO advised the veteran of the types of evidence necessary for 
establishing disability ratings and effective dates.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA examination reports, 
and the hearing transcript.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised at July 2006 Board hearing; service 
medical records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable. Ortiz, 274 F.3d at 1365.

Hearing Loss

In the instant case, the Board finds that the veteran does 
not have a hearing loss disability within the meaning of the 
regulations. 

In this regard, the veteran's service medical records reveal 
that on his enlistment examination in November 1993 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
         
0
25
30
0
LEFT
0
0
0
0
15

On the audiological evaluation in July 1995 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
-5
LEFT
10
5
10
10
20

The examiner noted that the number of hours since the last 
noise exposure was more than 14 hours.  It was also noted 
that the veteran used hand formed earplugs. 

Following service, an April 1996 VA general medical 
examination report noted no hearing loss to normal 
conversation.  On the VA audiological examination in August 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
<10
LEFT
10
5
15
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner concluded that pure-tone testing indicated that 
the veteran's hearing was normal bilaterally.

The determination of whether the veteran has a hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2006).

As shown above, none of the medical evidence of record 
reveals audiological findings that meet the criteria for a 
hearing loss disability in accordance with 38 C.F.R. § 3.385.  
Specifically, all puretone thresholds are less than 40 
decibels, only one is greater than 26 decibels, and speech 
recognition scores were 100 percent.

The Board notes that the August 2003 VA examination report 
failed to state the puretone threshold for the right ear at 
4000 Hertz.  However, the four frequency average was listed 
as 9, and the examiner noted that speech was within normal 
limits in that ear from 500 through 8000 Hertz.  With the 
puretone thresholds at 1000, 2000, and 3000 being 10, the 
only way the four frequency average could be 9 would be for 
the finding at 4000 hertz to be less than 10.  Thus, the 
Board finds that the failure to list that puretone threshold 
is not prejudicial to the adjudication of the claim.  See 
Bernard, supra.

The Board is aware of the veteran's continued complaints of 
hearing difficulty.  However, the medical evidence fails to 
show the veteran suffers from a hearing loss disability 
within the meaning of the law.  38 C.F.R. § 3.385.  Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability. See 38 U.S.C.A. §§ 1110; 1131.  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 
U.S.C.A. § 1131 requires existence of present disability for 
VA compensation purposes).

Since the preponderance of the competent evidence is against 
a finding that the veteran currently suffers from hearing 
loss disability as defined in 38 C.F.R. § 3.385, his claim 
for service connection for must be denied.  

Tinnitus

Turning to the issue of entitlement to service connection for 
tinnitus, as the Board noted above, the veteran's July 1995 
audiological examination indicates that the veteran did have 
some noise exposure in service.  However, service medical 
records are negative for complaints of tinnitus.  

During the veteran's August 2003 VA examination he reported 
that he was a combat engineer while he was in service and 
worked around construction, demolitions, explosives, 
dynamite, land mines, weapons, grenades and machine guns.  He 
also reported that he used tools such as jackhammers, 
forklifts and earthmovers.  He indicated that he used ear 
protection while in service.  He stated that his current 
occupation was in law enforcement and corrections.  Due to 
this line of work he was in contact with loud noise and 
continued to wear ear protection.  He reported that he 
enjoyed target practice recreationally.  

The first medical evidence of tinnitus appears in the report 
from the veteran's August 2003 VA audiology examination.  
There, the veteran expressed having experienced tinnitus, 
first noticed after he left service.  Following examination 
of the veteran and review of the claims file, the VA examiner 
opined that the veteran's tinnitus was not related to service 
because there was no high frequency noise induced hearing 
loss.  This is the only medical opinion in the record 
concerning the etiology of the veteran's tinnitus.

The veteran's assertion that his tinnitus is related to noise 
exposure in service is not probative evidence.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In summary, there is evidence of tinnitus in service, and the 
only competent medical evidence pertaining to the etiology of 
the veteran's tinnitus is the VA examiner's opinion that the 
veteran's tinnitus is not related to service.  Accordingly, 
the veteran's claim for service connection for tinnitus is 
denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


